UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 13, 2014 MAGYAR BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-51726 20-4154978 (State or Other Jurisdiction)(Commission File No.) (I.R.S. Employer of Incorporation)Identification No.) 400 Somerset Street, New Brunswick, New Jersey 08901 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(732) 342-7600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2014 Annual Meeting of Stockholders of Magyar Bancorp, Inc. (the “Company”) was held on February 13, 2014 (the “Annual Meeting”).The matters considered and voted on by the Company’s shareholders at the Annual Meeting and the vote of the shareholders was as follows: Matter 1. The election of Joseph J. Lukacs, Jr., D.M.D., Salvatore J. Romano, Ph.D., and Edward C. Stokes, III as directors of the Company, each to serve a three-year term and until his successor is elected and qualified. Nominee Shares Voted For Shares Withheld Broker Non-Votes Joseph J. Lukacs, Jr., D.M.D. Salvatore J. Romano, Ph.D Edward C. Stokes, III Matter 2 The ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2014. Shares Voted For Shares Voted Against Abstentions Broker non-votes — Item 9.01Financial Statements and Exhibits (a)Financial Statements of businesses acquired.Not Applicable. (b)Pro forma financial information.Not Applicable. (c)Shell Company Transactions. Not Applicable (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MAGYAR BANCORP, INC. DATE: February 14, 2014By:_/s/John S. Fitzgerald John S. Fitzgerald President and Chief Executive Officer
